*446Opinion by
Donlon, J.
The documents received in evidence established that the merchandise in question came from Macau, or Macao, which is a part of China that is under the domination or control of the Republic of Portugal, and that Portuguese domination or control is not Communist domination or control. Accordingly, it was held that the merchandise is not excluded by the Presidential proclamation, T. D. 52788, from trade agreement reductions in duty rates, and the claim of the plaintiff was sustained.